DISSENTING OPINION
To the Honorable Chief Justice and Justices of the Supreme Court of Pennsylvania
REATH, Board Member,
November 20, 1978— In this case respondent was found to have intentionally and willfully filed a false and fraudulent petition to the court in an effort to receive counsel fees for services that he had not performed.
Additionally, in another matter, he backdated a complaint and falsely misstated the date of an accident to cover up his failure to file a complaint in trespass.
For the reasons ably stated in disciplinary counsel’s brief in support of its exceptions to the hearing committee’s recommendation, I agree that nothing less than a two year suspension will adequately vindicate the public interest and reinforce maintenance by the legal profession of the highest standards of integrity and professional ethics which we, and your honorable court are charged with zealously protecting.
ORDER
EAGEN, C.J.,
And now, to wit, January 16,1979, the recommendation of the Disciplinary Board of the Supreme Court of Pennsylvania, dated November 20, 1978, is rejected; and it is ordered, *29that the said [Respondent], Esq. of [ ], be subjected to public censure by the Supreme Court as provided in Rule 204(3) of the Rules of Disciplinary Enforcement at the session of this court commencing April 16, 1979, at [ ].
Mr. Justice O’Brien did not participate in this matter.
Mr. Chief Justice Eagen and Mr. Justice Roberts would accept the recommendation of the Disciplinary Board and impose a suspension of six months.
PUBLIC CENSURE
CHIEF JUSTICE EAGEN:
Please, approach the bench.
Where were you on Tuesday?
RESPONDENT: I was in a doctor’s office, sir.
CHIEF JUSTICE EAGEN: Was that a sudden attack?
RESPONDENT: I was very nervous and I had chest pains and I went to the doctor early in the morning and I informed the doctor to call my office or to call the court, and he saw fit to call the court.
CHIEF JUSTICE EAGEN: As you know, you were cited by the Disciplinary Board of this Court for violations of the Code of Professional Responsibility.
After an extended hearing, the board found that you had neglected a client’s interest by fading to file a complaint in an action in which you had been engaged as counsel within the time permitted by the statute of fimitations.
Then, to cover up your own neglect, you had filed a complaint, and alleged therein a false, or at least an inaccurate date as to when the cause of action arose in order that it would appear that the action had been filed timely.
*30They also found that in a case wherein you were court-appointed, one of two counsel appointed to represent a defendant in a criminal case, that you had filed a petition with the court claiming certain fees for services rendered, of which the accuracy or honesty was seriously questioned.
If a lawyer isn’t an honest person, honest to the enth degree, there is no reason being a member of the Bar, the legal profession, because if a man can’t be honest, he can just bring disservice to the administration of justice, to the profession as well as to himself.
Now, as you know, the board recommended that you be suspended for six months from the practice of law, but by a majority vote of this court decided that because of certain circumstances, and the traumatic blow to you in your practice, the suspension from the practice might entail, they decided that you would be publicly censured, instead of suspended from the practice of law.
You are quoted in the morning papers, and of course, I know that the papers aren’t always correct, but you are quoted in the morning papers as saying that you have been vindicated by voting to merely publicly censure you. “The Supreme Court...” quoting you, “The Supreme Court, in their wisdom, found that the charges were not true.”
Of course you misunderstood the situation completely.
RESPONDENT: Sir, I did not say what is in that paper.
CHIEF JUSTICE EAGEN: We’ll take your word for that, because we know the newspapers are not always accurate.
But, public censure is a very serious thing.
*31When you were admitted to the practice of law, there was a file made in the records of this court indicating that you were admitted to practice law. The petition was filed, and in conjunction therewith that was presented to this court for permission for you to practice law.
The record of this public censure is going to be made a part of that file. From now on, as long as these papers and this court exist, that mark on your professional career will be part of the records of this court.
So that if you have any idea that the public censure is something to be taken very lightly, and I take your word that you didn’t say what was said in the paper, I hope you will disavow yourself of any such thoughts.
The image of the legal profession is not good in the public mind. The reason for that is that the entire profession is not to blame, but it is just that a relatively few or small percentage of the lawyers who are licensed, the people who are licensed to practice law who engage in such conduct of dishonesty or neglect of their client, they just put a spot or blur on the whole profession, and apparently you are one of that small percentage.
The purpose of this public censure is to warn you, and also to warn every other member of the legal profession in Pennsylvania that this court is not going to stand for any misconduct on the part of lawyers where it involves dishonesty or neglect of client’s interests, or what have you.
If you can’t five up to the Code of Professional Responsibility, then resign from the Bar and go out and get another job driving a bus or something like that.
That is the message of this public censure this *32morning. If you don’t hear it, the consequences in the future may be very, very serious, as far as you are concerned.
You are now excused.